DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ohfuji et al. (WO 2015/083721 A1, hereafter ‘721) and Nishimoto et al. (JP 2013/166912 A, hereafter ‘912) do not show that the claimed composition would have good adhesion to a steel plate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant argues that Ohfuji ‘721 discusses adhesiveness of the composition but does not discuss or measure the adhesion to metal substrates. This is not found persuasive because there are no limitations in the claims requiring a particular amount of adhesiveness to metal substrates. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While claim 12 does contain the limitation of the object to be coating comprising a steel plate part, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Ohfuji ‘721 and Nishimoto ‘912 teach aqueous coating compositions which provide water resistance, as discussed in the previous action and below, and Nishimoto ‘912 teaches that the carbodiimide-group containing cross-linking agent of formula (1) in Nishimoto ‘912, which corresponds to the claimed formula (III), provides excellent storage stability and water resistance, as discussed in the previous action and below.

	Applicant argues that using a hydrophilicized modified carbodiimide compound with one of the claimed formulae (I), (II), or (III) provides unexpected results. Applicant points to Examples 1-11 and Comparative Examples 1-4 of the specification as evidence. This is not found persuasive because the Examples and Comparative Examples in the specification are insufficient to show unexpected results for carbodiimide compounds with the claimed formulae because they differ in more than just the type of carbodiimide compound used, such as the amount of the other components present. Further, the comparative examples contain no carbodiimide compound, so they are insufficient to show if the claimed formulae provide unexpected results or carbodiimide compounds in general. Further, only a single example is used of each formulae (I), (II), and (III) in the examples, and, therefore, the examples would be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. (WO 2015/083721 A1, hereafter ‘721, US 2016/0280901 used as legal translation) in view of Nishimoto et al. (JP 2013/166912 A, hereafter ‘912, with machine translation).
	Claim 1: Ohfuji ‘721 teaches a coating composition (abstract, [0001]) comprising:
	an aqueous polyolefin resin (abstract);
	an aqueous epoxy resin ([0089], [0090]);

	an aqueous polyurethane resin ([0018]),
	where the polyolefin resin can be a polypropylene based resin (abstract, [0016]) with a weight average molecular weight of 5,000 to 200,000 ([0048]).
	Ohfuji ‘721 further teaches that it is desired for the film formed by the coating composition to have improved water resistance ([0013]).
	The claimed molecular weight range of 50,000 to 200,000 is obvious over the molecular weight range taught by Ohfuji ‘721 because they overlap. See MPEP 2144.05.

	With respect to claim 1, Ohfuji ‘721 does not explicitly teach that the cross-linking agent comprising a carbodiimide-group containing compound is represented by one of the claimed formulas (I), (II), or (III).
	Nishimoto ‘912 teaches an aqueous coating composition comprising a cross-linking agent comprising a carbodiimide-group containing compound ([0001]). Nishimoto ‘912 teaches that the cross-linking agent comprising a carbodiimide-group containing compound can be represented by the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(See Formula (1) in line 10 of page 1, and line 10 of page 2 of the JP document), where p is from 1 to 5, and each R1 is a polyalkylene glycol monoalkyl ether ([0010]-[0012]). This formula corresponds to the claimed formula (III), where Y is the R1 polyalkylene 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cross-linking agent comprising a carbodiimide-group containing compound with the above formula taught by Nishimoto ‘912 as the cross-linking agent comprising a carbodiimide-group containing compound used in the composition taught by Ohfuji ‘721 because this compound provides excellent long-term storage stability and excellent water resistance, as taught by Nishimoto ‘912.
	Claim 2: With respect to claim 2, the modified teachings of Ohfuji ‘721 do not explicitly teach that the polyolefin resin content is 15 to 60 parts by mass based on 100 parts by mass of a resin solid content.
	However, Ohfuji ‘721 teaches that the content of the polyolefin resin in the composition affects the viscosity of the coating composition and the thickness and performance of the coating film formed from the composition ([0064]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of the polyolefin resin in the composition taught by the modified teachings of Ohfuji ‘721 because the content of the polyolefin resin in the composition affects the viscosity of the coating 
	Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence that said concentration is critical. See MPEP 2144.05.II.A.

Claim 3: With respect to claim 3, the modified teachings of Ohfuji ‘721 do not explicitly teach that the carbodiimide containing cross linking agent content is 3 to 10 parts by mass based on 100 parts by mass of a resin solid content.
	However, Ohfuji ‘721 teaches that the content of the cross linking agent in the composition affects the workability of the composition and the water resistance of the coating formed by the composition ([0107]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of the carbodiimide containing cross linking agent in the composition taught by the modified teachings of Ohfuji ‘721 because the content of the cross linking agent in the composition affects the workability of the composition and the water resistance of the coating formed by the composition, as taught by Ohfuji ‘721. See MPEP 2144.05.II.
	Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence that said concentration is critical. See MPEP 2144.05.II.A.



Nishimoto ‘912 teaches an aqueous coating composition comprising a cross-linking agent comprising a carbodiimide-group containing compound ([0001]). Nishimoto ‘912 teaches that the cross-linking agent comprising a carbodiimide-group containing compound can be represented by the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(See Formula (1) in line 10 of page 1, and line 10 of page 2 of the JP document), where p is from 1 to 5. Nishimoto ‘912 teaches that each R1 (which correspond to the claimed Y’s) can be either polyethylene glycol monoalkyl ether with an alkyl group of 1-8 carbon atoms and a polyethylene oxide repeat number of 6 to 40, or polypropylene glycol monoalkyl ether with an alkyl group of 1-8 carbon atoms and a polypropylene oxide repeat number of 4 to 14 ([0010]-[0012]), where the ratio of polyethylene glycol monoalkyl ether groups to polypropylene glycol monoalkyl ether groups is in the range 1 groups with this ratio provides excellent long term storage and excellent water resistance ([0013]). Both Nishimoto ‘912 and Ohfuji ‘721 teach aqueous coating compositions comprising a cross-linking agent comprising a carbodiimide-group containing compound (‘721, abstract [0018], [0098]; ‘912, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the carbodiimide containing crosslinking agent comprising the formula above where each R1 is either polyethylene glycol monoalkyl ether with an alkyl group of 1-8 carbon atoms and a polyethylene oxide repeat number of 6 to 40, or polypropylene glycol monoalkyl ether with an alkyl group of 1-8 carbon atoms and a polypropylene oxide repeat number of 4 to 14, and where the ratio of polyethylene glycol monoalkyl ether groups to polypropylene glycol monoalkyl ether groups is in the range of 1:1 to 1:15 taught by Nishimoto ‘912 as the carbodiimide containing crosslinking agent in the composition taught by the modified teachings of Ohfuji ‘721 because using these R1 groups with this ratio provides excellent long term storage and excellent water resistance, as taught by Nishimoto ‘912.
	The claimed alkyl group carbon atom numbers, polyethylene oxide repeat number, and ratio of polyethylene glycol monoalkyl ether groups to polypropylene glycol monoalkyl ether groups are obvious over the alkyl group carbon atom numbers, polyethylene oxide repeat number, and ratio of polyethylene glycol monoalkyl ether groups to polypropylene glycol monoalkyl ether groups, respectively, taught by the modified teachings of Ohfuji ‘721 because they overlap. See MPEP 2144.05.


	However, Ohfuji ‘721 teaches that the content of the polyurethane resin in the composition affects the performance of the formed coating and adhesion to a substrate on which it is coated ([0095]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of the polyurethane resin in the composition taught by the modified teachings of Ohfuji ‘721 because the content of the polyurethane resin in the composition affects the performance of the formed coating and adhesion to a substrate on which it is coated, as taught by Ohfuji ‘721. See MPEP 2144.05.II.
	Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence that said concentration is critical. See MPEP 2144.05.II.A.

	Claim 9: With respect to claim 9, the modified teachings of Ohfuji ‘721 do not explicitly teach that the epoxy resin content is 20 parts by mass or more and 50 parts by mass or less based on 100 parts by mass of a resin solid content.


	Claim 10: Ohfuji ‘721 teaches a method of forming a coating film (abstract, [0001]) comprising:
	applying a coating composition to an object ([0112]); and
	heating the coating composition to 20 to 250°C to form a coating film ([0117]),
	where the coating composition comprises:
		an aqueous polyolefin resin (abstract);
		an aqueous epoxy resin ([0089], [0090]);
		a cross-linking agent comprising a carbodiimide-group containing compound ([0018], [0098]); and
		an aqueous polyurethane resin ([0018]),
		where the polyolefin resin can be a polypropylene based resin (abstract, [0016]) with a weight average molecular weight of 5,000 to 200,000 ([0048]).
	The claimed temperature range of 70 to 120°C is obvious over the temperature range taught by Ohfuji ‘721 because they overlap. See MPEP 2144.05.
The claimed molecular weight range of 50,000 to 200,000 is obvious over the molecular weight range taught by Ohfuji ‘721 because they overlap. See MPEP 2144.05.

	Nishimoto ‘912 teaches an aqueous coating composition comprising a cross-linking agent comprising a carbodiimide-group containing compound ([0001]). Nishimoto ‘912 teaches that the cross-linking agent comprising a carbodiimide-group containing compound can be represented by the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(See Formula (1) in line 10 of page 1, and line 10 of page 2 of the JP document), where p is from 1 to 5, and each R1 is a polyalkylene glycol monoalkyl ether ([0010]-[0012]). This formula corresponds to the claimed formula (III), where Y is the R1 polyalkylene glycol monoalkyl ether, and X is the organic group with a carbodiimide group starting at “[“ and ending in the rightmost ring. Nishimoto ‘912 teaches that this compound provides excellent long-term storage stability and excellent water resistance ([0007]). Both Nishimoto ‘912 and Ohfuji ‘721 teach aqueous coating compositions comprising a cross-linking agent comprising a carbodiimide-group containing compound (‘721, abstract [0018], [0098]; ‘912, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cross-linking agent comprising a carbodiimide-group containing compound with the above formula taught by Nishimoto ‘912 as the cross-linking agent comprising a carbodiimide-group containing compound used in the composition in the method taught by Ohfuji ‘721 because this compound 

Claim 11: Ohfuji ‘721 teaches that the coating film can be a primer where a UV-curable coating film is applied onto ([0120]), which corresponds to the claimed base coating film.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. ‘721 in view of Nishimoto et al. ‘912 as applied to claim 1 above, and further in view of Grzesiak et al. (U.S. Patent Application Publication 2014/0162073, hereafter ‘073).
The modified teachings of Ohfuji ‘721 teach the limitations of claim 1, as discussed above. With respect to claim 6, they do not explicitly teach that the polyurethane has a glass transition point of -50°C or less and an elongation at break of 400% or more.
Grzesiak ‘073 teaches an aqueous coating composition comprising polyurethane (abstract). Grzesiak ‘073 teaches that the polyurethane can have a glass transition temperature of -70 to 40°C and an elongation at break of 200 to 1,200% ([0052], [0053]). Both Grzesiak ‘073 and Ohfuji ‘721 teach aqueous coating compositions comprising polyurethane (‘721, abstract, [0018]; ‘073, abstract).
The modified teachings of Ohfuji ‘721 are silent with respect to the glass transition temperature and elongation at break of the polyurethane.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane glass transition temperature of -70 to 40°C and elongation at break of 200 to 1,200% taught by Grzesiak ‘073 as the glass transition temperature and elongation at break of the polyurethane used in the composition taught by the modified teachings of Ohfuji ‘721 because they are a suitable glass transition temperature and elongation at break for polyurethane in an aqueous coating composition, as taught by Grzesiak ‘073.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. ‘721 in view of Nishimoto et al. ‘912 as applied to claims 1 and 10 above, and further in view of Hirata et al. (U.S. Patent Application Publication 2004/0131895, hereafter ‘895).
The modified teachings of Ohfuji ‘721 teach the limitations of claim 10, as discussed above. Ohfuji ‘721 further teaches that the object to be coated can comprise an automobile part ([0120]).
With respect to claim 12, the modified teachings of Ohfuji ‘721 do not explicitly teach that the automobile part comprises steel part and a resin part.
Hirata ‘895 teaches a method of forming a coating layer from an aqueous coating (abstract), where the substrate to be coated can be an automobile part ([0058]). Hirata 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an automobile part comprising a steel part and a resin part as taught by Hirata ‘895 as the automobile part to be coated in the method taught by the modified teachings of Ohfuji ‘721 because it would have been a simple substitution that would have yielded predictable results.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713